DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 11/18/2020, amended claims 1, 15, and 27 and cancelled claims 11-14, 24-26, and 31-33 are acknowledged. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US Publication No. 2012/0218285 A1) (previously cited), further in view of Migliaccio et al. (US Publication No. 2016/0242642 A1).

Regarding claim 1, Crane teaches an apparatus for evaluating otolith dysfunction through the subjective horizontal and vertical testing (SHVT) of a patient (see [0007] and [0028]-[0029]), the apparatus comprising: 
at least one projector (340) adapted to project a luminous line (220) at an initial predetermined position (see Figure 2 and [0043] and [0052]), the at least one projector further adapted such that the luminous line is projected on a background and includes a static or dynamic image (see [0007], [0029], [0047], and [0051]); 
an electro-mechanical controller (350) (e.g. keyboard, mouse, joystick, etc.) operable by the patient for changing position of the luminous line on the test wall (see [0046], [0054], and [0068]-[0069]); and 
a computing system (310, 320, 330, 602) adapted for measuring and analyzing at least a plurality of patient subjective visual parameters (see Figures 3 and 6 and [0046], [0050], [0052], [0054], [0067], [0069], and [0105]), 
wherein the plurality of patient subjective visual parameters are based on deviation of position of the luminous line from a predetermined reference position when the patient changes the position of the luminous line to align with the predetermined reference position by operating the controller (see [0007], [0046], [0050], [0052], [0054], [0069], and [0105]).

However, Migliaccio et al. teaches a luminous line (29) is projected on a test wall (31) of a test room and the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation (see Figure 4 and [0033], [0041], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crane to include a luminous line is projected on a test wall of a test room and the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation, as disclosed in Migliaccio et al., so as to provide a target image/background that is visually interesting to the patient, thereby improving the patient’s motivation to perform the testing.
Regarding claim 2, Crane teaches the projector is operationally connected to the computing system, and the controller is operationally connected to the projector (see Figure 3 and [0043] and [0067]).
Regarding claim 5, Crane teaches the projector is adapted to be operated by an operator to set the luminous line at an inclined position with reference to the test wall at the beginning of the SHVT test (see Figure 2 and [0051]-[0052] and [0054]).

Regarding claim 7, Crane teaches the computing system is adapted to measure a deviation angle of the luminous line by calculating a difference between an actual vertical reference position and the perceptual vertical position (see [0050], [0069], and [0105]).
Regarding claim 8, Crane teaches the controller is operated by the patient to move the luminous line from an inclined position to a perceptual horizontal position (see [0046], [0052], [0054], and [0068]-[0069]).
Regarding claim 9, Crane teaches the computing system is adapted to measure a deviation angle of the luminous line by calculating a difference between an actual horizontal reference position and the perceptual horizontal position (see [0050], [0069], and [0105]).
Regarding claim 10, Crane teaches the luminous line is inclined to a left side, or to a right side over the test wall (see Figure 2 and [0051]-[0052] and [0054]).
Regarding claim 15, Crane teaches a method for evaluating otolith dysfunction through the subjective horizontal and vertical testing (SHVT) of a patient (see [0007] and [0028]-[0029]), the method comprising:
projecting a luminous line (220) through at least one projector such that the luminous line is projected on a background and includes a static or dynamic image (see [0007], [0029], [0043], [0047], and [0051]);  

computing at least a plurality of patient subjective visual parameters through a computing system (310, 320, 330, 602) (see Figures 3 and 6 and [0046], [0050], [0052], [0054], [0067], [0069], and [0105]), 
wherein the plurality of patient subjective visual parameters are based on deviation of position of the luminous line from a predetermined reference position when the patient changes the position of the luminous line to align with the said predetermined reference position by operating the controller (see [0007], [0046], [0050], [0052], [0054], [0069], and [0105]). 
It is noted Crane does not specifically teach the luminous line is projected on a test wall of a test room. Further, Crane describes the luminous line being projected on a starfield background (see [0051] and [0070]) but does not specifically teach the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation. 
However, Migliaccio et al. teaches a luminous line (29) is projected on a test wall (31) of a test room and the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation (see Figure 4 and [0033], [0041], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crane to include a luminous line is projected on a test wall of a test room and the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes .

Claims 3-4, 16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane and Migliaccio et al., further in view of Davidovics et al. (US Publication No. 2015/0223683 A1) (previously cited).

Regarding claim 3, Crane teaches placing a template over the display unit to prevent the user from receiving external clues from the display bezel orientation (see [0053]) but does not specifically teach an eye wear unit adapted to be worn by the patient, wherein the eye wear unit comprises a pair of tubular shaped frame. However, Davidovics et al. teaches an eye wear unit (2) adapted to be worn by the patient, wherein the eye wear unit comprises a pair of tubular shaped frame (6) (see Figures 1-6 and [0023], [0040], and [0053]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crane to include an eye wear unit adapted to be worn by the patient, wherein the eye wear unit comprises a pair of tubular shaped frame, as disclosed in Davidovics et al., so as to prevent the eyes from seeing and fixating earth-stationary wall edges or head-fixed goggle edges which might otherwise cause measurement artifacts through visual enhancement or suppression, respectively, of the vestibule-ocular reflex (see Davidovics et al.: [0053]). 

Regarding claim 16, Crane teaches placing a template over the display unit to prevent the user from receiving external clues from the display bezel orientation (see [0053]) but does not specifically teach allowing the patient to wear an eye wear unit having a pair of tubular shaped frame, wherein the pair of tubular shaped frame of the said eye wear unit is adapted to create a tubular vision to the patient. However, Davidovics et al. teaches allowing the patient to wear an eye wear unit (2) having a pair of tubular shaped frame (6), wherein the pair of tubular shaped frame of the said eye wear unit is adapted to create a tubular vision to the patient (see Figures 1-6 and [0023], [0040], and [0053]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crane to include allowing the patient to wear an eye wear unit having a pair of tubular shaped frame, wherein the pair of tubular shaped frame of the said eye wear unit is adapted to create a tubular vision to the patient, as disclosed in Davidovics et al., so as to prevent the eyes from seeing and fixating earth-stationary wall edges or head-fixed goggle edges which might otherwise cause measurement artifacts through visual enhancement or suppression, respectively, of the vestibule-ocular reflex (see Davidovics et al.: [0053]). 
Regarding claim 18, Crane teaches setting the luminous line at an inclined position with reference to the test wall at the beginning of the SHVT test (see Figure 2 and [0051]-[0052] and [0054]). Davidovics et al. also teaches setting the luminous line 
Regarding claim 19, Crane teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual vertical position during the test (see [0046], [0054], and [0068]-[0069]). Davidovics et al. also teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual vertical position during the test (see [0046], [0055]-[0056], and [0069]-[0070]).
Regarding claim 20, Crane teaches the computing system computes a deviation angle of the luminous line by calculating a difference between an actual vertical reference position and the perceptual vertical position (see [0050], [0069], and [0105]). Davidovics et al. also teaches the computing system computes the deviation angle of the luminous line by calculating a difference between an actual vertical reference position and the perceptual vertical position (see [0046], [0055]-[0056], and [0069]-[0070]).
Regarding claim 21, Crane teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual horizontal position during the test (see [0046], [0052], [0054], and [0068]-[0069]). Davidovics et al. also teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual horizontal position during the test (see [0046], [0055]-[0056], and [0069]-[0070]).
Regarding claim 22, Crane teaches the computing system computes by calculating a difference between an actual horizontal reference position and the 
Regarding claim 23, Crane teaches the luminous line is inclined to a left side, or to a right side over the test wall (see Figure 2 and [0051]-[0052] and [0054]). Davidovics et al. also teaches the luminous line is inclined to a left side, or to a right side over the test wall (see [0046], [0055]-[0056], and [0069]-[0070]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane and Migliaccio et al., further in view of Berme et al. (US Patent No. 9,066,667 B1) (previously cited).

Regarding claim 17, Crane teaches allowing the patient to sit on a test chair positioned towards the test wall of the test room (see [0044]) but does not specifically teach the test chair is positioned 2-10 meter away from the test wall. However, Berme et al. teaches a test chair is positioned 2-10 meter away from the test wall (see Figures 1-3 and col. 16, lines 21-38, col. 17, lines 31-47, col. 22, lines 39-52, and col. 46, lines 33-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crane and Migliaccio et al. to include the test chair is positioned 2-10 meter away from the test wall, as disclosed in Berme et al., because such a distance is within a suggested range commonly used during vision/vestibule-ocular testing.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane, further in view of Migliaccio et al. and Neven (US Publication No. 2012/0290401 A1) (previously cited).

Regarding claim 27, Crane discloses an apparatus for evaluating otolith dysfunction through the subjective horizontal and vertical testing (SHVT) of a patient, the apparatus comprising:
a projector (340) configured in the frame adapted to project a luminous line (220) at an initial predetermined position (see Figure 2 and [0043] and [0052]), the at least one projector further adapted such that the luminous line is projected on a background and includes a static or dynamic image (see [0007], [0029], [0047], and [0051]); 
an electro-mechanical controller (350) operable by the patient for changing position of the luminous line on the screen(see [0046], [0054], and [0068]-[0069]); and 
a computing system (310, 320, 330, 602) adapted for measuring and analyzing at least a plurality of patient subjective visual parameters (see Figures 3 and 6 and [0046], [0050], [0052], [0054], [0067], [0069], and [0105]), 
wherein the plurality of patient subjective visual parameters are based on deviation of position of the luminous line from a predetermined reference position when the patient changes the position of the luminous line to align with the said predetermined reference position by operating the controller (see [0007], [0046], [0050], [0052], [0054], [0069], and [0105]).
It is noted Crane does not specifically teach a head mountable apparatus including a frame and a screen integral to the frame. Further, Crane describes the luminous line being projected on a starfield background (see [0051] and [0070]) but does not specifically teach the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation. 
However, Neven teaches a head mountable apparatus including a frame and a screen integral to the frame (see Figures 1-2 and [0017]-[0018] and [0025]). Migliaccio et al. teaches a luminous line (29) is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation (see Figure 4 and [0033], [0041], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crane to include a head mountable apparatus including a frame and a screen integral to the frame, the screen adapted to receive projection made by the projector, as disclosed in Neven, so as to provide a system that is portable and self-contained and can evaluate otolith dysfunction in virtually any setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crane to include a luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation, as disclosed in Migliaccio et al., so as to provide a target image/background that is visually interesting to the patient, thereby improving the patient’s motivation to perform the testing.
Regarding claim 28, Crane teaches the said projector is operated by an operator to set the luminous line at an inclined position with reference to a glass wall of the screen at the beginning of SHVT test (see Figure 2 and [0051]-[0052] and [0054]).
Regarding claim 29, Crane teaches the said controller is operated by a patient to move the luminous line from the inclined position to a perceptual vertical position (see [0046], [0054], and [0068]-[0069]). 
Regarding claim 30, Crane teaches the computing system is adapted to measure a deviation angle of the luminous line by calculating a difference between an actual vertical reference position and the perceptual vertical position (see [0050], [0069], and [0105]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791